         Case 1:20-cv-01469-DLF Document 56-1 Filed 09/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

                Plaintiffs,

        v.
                                                        No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

                Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion to Require Further Identification of Defendants

or, in the Alternative, for Issuance of Summonses, it is hereby ORDERED that the motion is

GRANTED.

       Defendant Monahan is ORDERED to provide to Plaintiffs’ counsel within 7 days of this

Order the first and last names of the U.S. Park Police officers described in Plaintiffs’ Third

Amended Complaint as [FIRST NAME UNKNOWN] SEBERLING, HELMET NUMBER A702,

HELMET NUMBER A704, HELMET NUMBER A706, HELMET NUMBER B714, HELMET

NUMBER C723, HELMET NUMBER S735, ARM PATCH NUMBER JD97, ARM PATCH

NUMBER LP71, and ARM PATCH NUMBER SK10.

       Defendant Newsham is ORDERED to provide to Plaintiffs’ counsel within 7 days of this

Order the first and last names of the D.C. Metropolitan Police officers described in Plaintiffs’ Third

Amended Complaint as [FIRST NAME UNKNOWN] HARGROVE and [FIRST NAME

UNKNOWN] TAYLOR.
       Case 1:20-cv-01469-DLF Document 56-1 Filed 09/18/20 Page 2 of 2




      The Clerk of the Court is RESPECTFULLY DIRECTED to issue summonses,
when submitted by Plaintiffs, containing the names provided by Defendants Monahan
and Newsham as required by this Order.



Date: __________                     ___________________________________
                                     Dabney L. Friedrich
                                     United States District Judge
